Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 1 of 13



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 19-CIV-63141-RAR
  CHANEL, INC.,

                 Plaintiff,
  vs.

  THE INDIVIDUAL, PARTNERSHIP OR UNINCORPORATED
  ASSOCIATION d/b/a ACCENTALUXURY.COM, et al.,

              Defendant.
  ________________________________________________________/

    ORDER GRANTING PLAINTIFF’S MOTION FOR FINAL DEFAULT JUDGMENT
        THIS CAUSE came before the Court on Plaintiff’s Motion for Entry of Final Default

 Judgment [ECF No. 29] (“Motion”).         Plaintiff seeks entry of a default final judgment against

 Defendant, the Individual, Partnership, and Unincorporated Association identified on Schedule

 “A” that operates Internet websites and social media accounts that infringe Plaintiff’s trademarks,

 and promote and sell counterfeit goods bearing Plaintiff’s trademarks. See generally Mot. Plaintiff

 requests the Court: (1) enjoin Defendant from producing or selling goods that infringe on its

 trademarks; (2) disable, or at Plaintiff’s election, transfer the domain names at issue to Plaintiff;

 (3) assign all rights, title, and interest, to the domain names to Plaintiff and permanently delist or

 deindex the domain names from any Internet search engines; (4) permanently disable the social

 media pages operating via the social media accounts; (5) suspend the e-mail addresses used by

 Defendant; and (6) award statutory damages. See generally id.

        A Clerk’s Default [ECF No. 22] was entered against Defendant on July 30, 2020, after

 Defendant failed to respond to the First Amended Complaint [ECF No. 12] despite having been

 served. See Proof of Service [ECF No. 20]. The Court having considered the record and noting no

 opposition to Plaintiff’s Motion, it is hereby
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 2 of 13




           ORDERED AND ADJUDGED that Plaintiff’s Motion for Entry of Final Default

  Judgment [ECF No. 29] is GRANTED for the reasons stated herein. Pursuant to Rule 58 of the

  Federal Rules of Civil Procedure, a default final judgment will be entered by separate order.

                                                BACKGROUND1

           A.      Factual Background

           Plaintiff is the owner of the following trademarks, which are valid and registered on the

  Principal Register of the United States Patent and Trademark Office (“Chanel Marks”):

                         Registration
        Trademark                           Registration Date              Classes/Goods
                          Number
         CHANEL            0,626,035           May 1, 1956      IC 018 - Women’s Handbags
                                                                IC 018 - Leather Goods-Namely,
                           1,314,511         January 15, 1985
                                                                Handbags
                                                                IC 018 - Leather Goods-Namely,
         CHANEL            1,347,677           July 9, 1985
                                                                Handbags
                                                             IC 018 - Leather Goods; namely,
                                                             Handbags, Wallets, Travel Bags,
                                                             Luggage, Business and Credit Card
         CHANEL            1,733,051       November 17, 1992
                                                             Cases, Change Purses, Tote Bags,
                                                             Cosmetic Bags Sold Empty, and
                                                             Garment Bags for Travel
                                                             IC 018 - Leather Goods; Namely,
                                                             Handbags, Wallets, Travel Bags,
                           1,734,822       November 24, 1992 Luggage, Business Card Cases,
                                                             Change Purses, Tote Bags, and
                                                             Cosmetic Bags Sold Empty




  1
      The factual background is taken from Plaintiff’s First Amended Complaint, the Motion, and
  supporting Declarations submitted by Plaintiff.
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 3 of 13




  See Declaration of Javier Diaz (“Diaz Decl.”) [ECF No. 29-1] at ¶¶ 4-5. The Chanel Marks are

  used in connection with the manufacture and distribution of high-quality goods in the categories

  identified above. See id.

         Plaintiff’s representative conducted a review of and visually inspected the detailed web

  page captures reflecting various products bearing Plaintiff’s trademarks offered for sale through

  the Internet websites and supporting domains operating under the domain names (“Subject Domain

  Names”) and the social media pages operating via Facebook.com (“Social Media Accounts”)

  collectively identified on Schedule “A” and determined the products were non-genuine,

  unauthorized versions of Plaintiff’s products, or used images of authentic products in order to

  facilitate the sale of non-genuine versions of Plaintiff’s products. See id. at ¶¶ 10-11. Based on

  its investigation, Plaintiff alleges Defendant has advertised, promoted, offered for sale, or sold

  goods bearing what Plaintiff has determined to be counterfeits, infringements, reproductions,

  and/or colorable imitations of the Chanel Marks. See id. at ¶¶ 9-11; see also Compl. ¶¶ 26-34.

  Defendant is not now, nor has it ever been, authorized or licensed to use, reproduce, or make

  counterfeits, reproductions, or colorable imitations of the Chanel Marks. See Diaz Decl. ¶¶ 9-11.

         B.      Procedural Background

         On December 23, 2019 Plaintiff filed its Complaint and on June 16, 2020 its First Amended

  Complaint against Defendant. On June 16, 2020, Plaintiff filed a Motion for Order Authorizing

  Alternate Service of Process [ECF No. 13] (“Motion for Alternate Service”). The Court entered

  an Order Granting the Motion for Alternate Service on June 22, 2020 [ECF No. 15]. In accordance

  with the June 22, 2020 Order, Plaintiff served Defendant with a Summons, and copies of the

  Complaint and First Amended Complaint via electronic mail and website posting on June 24, 2020.

  See Declaration of Stephen M. Gaffigan (“Gaffigan Decl.”) [ECF No. 29-2] ¶ 4; see also Proof of
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 4 of 13



  Service [ECF No. 20]. Plaintiff filed the Proof of Service as to Defendant on July 7, 2020. See

  Proof of Service.

          Defendant failed to file an answer or other response, and the time allowed for Defendant to

  respond to the First Amended Complaint has since expired. See Gaffigan Decl. ¶¶ 5-6. To Plaintiff’s

  knowledge, Defendant is not an infant or incompetent person, and the Servicemembers Civil Relief

  Act does not apply. See id. at ¶ 7. On July 30, 2020, in compliance with the Court’s sua sponte Order

  [ECF No. 21], the Clerk entered Default against Defendant [ECF No. 22] for failure to appear, plead,

  or otherwise defend pursuant to Rule 55(a) of the Federal Rules of Civil Procedure. Plaintiff now

  moves the Court for default final judgment against Defendant.

                                              LEGAL STANDARD

          A party may apply to the court for a default judgment when the defendant fails to timely

  respond to a pleading. Fed. R. Civ. P. 55(b)(2). “A defendant, by his default, admits the plaintiff’s

  well-pleaded allegations of fact, is concluded on those facts by the judgment, and is barred from

  contesting on appeal the facts thus established.” Eagle Hosp. Physicians, LLC v. SRG Consulting,

  Inc., 561 F.3d 1298, 1307 (11th Cir. 2009) (internal quotations omitted) (quoting Nishimatsu. Const.

  Co. v. Houston Nat’l Bank, 515 F.2d 1200, 1205 (5th Cir. 1975)). However, conclusions of law are

  to be determined by the court. Mierzwicki v. CAB Asset Management LLC, No. 14-61998, 2014 WL

  12488533, at *1 (S.D. Fla. Dec. 30, 2014) (citation omitted). Therefore, a court may only enter a

  default judgment if there is a “sufficient basis to state a claim.” Id.

          Once a plaintiff has established a sufficient basis for liability, the Court must conduct an

  inquiry to determine the appropriate damages. PetMed Express, Inc. v. MedPets.Com, Inc., 336 F.

  Supp. 2d 1213, 1217 (S.D. Fla. 2004) (citation omitted). Although an evidentiary hearing is generally

  required, the Court need not conduct such a hearing “when . . . additional evidence would be truly
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 5 of 13


  unnecessary to a fully informed determination of damages.” Safari Programs, Inc. v. CollectA Int’l

  Ltd., 686 F. App’x 737, 746 (11th Cir. 2017). Therefore, where the record adequately supports the

  award of damages, an evidentiary hearing is not required. See SEC v. Smyth, 420 F.3d 1225, 1232

  n.13 (11th Cir. 2005); see also PetMed Express, 336 F. Supp. 2d at 1223 (finding an evidentiary

  hearing unnecessary because plaintiff was seeking statutory damages under the Lanham Act);

  Luxottica Group S.p.A. v. Casa Los Martnez Corp., No. 14-22859, 2014 WL 4948632, at *2 (S.D.

  Fla. Oct. 2, 2014) (same).

                                                 ANALYSIS
          A.      Claims

          Plaintiff seeks a default judgment for the relief sought in the First Amended Complaint,

  asserting the following claims against Defendants: (1) trademark counterfeiting and infringement

  under section 32 of the Lanham Act, in violation of 15 U.S.C. section 1114 (“Claim 1”); (2) false

  designation of origin under section 43(a) of the Lanham Act, in violation of 15 U.S.C. section

  1125(a) (“Claim 2”); (3) unfair competition under Florida common law (“Claim 3”); and (4)

  trademark infringement under Florida common law (“Claim 4”). See Compl. ¶¶ 37-61.

                  1.       Counterfeiting and Infringement

          Section 32 of the Lanham Act, 15 U.S.C. section 1114, provides liability for trademark

  infringement if, without the consent of the registrant, a defendant uses “in commerce any

  reproduction, counterfeit, copy, or colorable imitation of a registered mark . . . which . . . is likely to

  cause confusion, or to cause mistake, or to deceive.” 15 U.S.C. § 1114(1)(a) (alterations added). To

  prevail on its trademark infringement claim, a plaintiff must demonstrate “(1) that it had prior rights

  to the mark at issue and (2) that the defendant had adopted a mark or name that was the same,

  confusingly similar to its mark, such that consumers were likely to confuse the two.” Planetary

  Motion, Inc. v. Techsplosion, Inc., 261 F.3d 1188, 1193 (11th Cir. 2001) (footnote and citations

  omitted).
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 6 of 13


                  2.      False Designation of Origin

          The test for liability for false designation of origin under 15 U.S.C. section 1125(a) is the

  same as for a trademark counterfeiting and infringement claim—i.e., whether the public is likely to

  be deceived or confused by the similarity of the marks at issue. See Two Pesos, Inc. v. Taco Cabana,

  Inc., 505 U.S. 763, 780 (1992) (Stevens, J., concurring in the judgment).

                  3.      Common Law Unfair Competition

          Whether a defendant’s use of a plaintiff’s trademarks created a likelihood of confusion

  between the plaintiff’s and the defendant’s products is also the determining factor in the analysis of

  unfair competition under the common law of Florida. See Rolex Watch U.S.A., Inc. v. Forrester, No.

  83-8381, 1986 WL 15668, at *3-4 (S.D. Fla. Dec. 9, 1986) (“[I]t is clear that the Court need not find

  ‘actual confusion’ . . . . The proper test is ‘likelihood of confusion.”).

                  4.      Common Law Trademark Infringement

          The analysis of liability for Florida common law trademark infringement is the same as the

  analysis of liability for trademark infringement under section 32(a) of the Lanham Act. See PetMed

  Express, 336 F. Supp. 2d 1217-18.

          B.      Liability

        The well-pleaded factual allegations of Plaintiff’s First Amended Complaint properly

 contain the elements for each of the above claims and are admitted by virtue of Defendant’s default.

 See Compl. ¶¶ 7-15, 16-24, 25-30, 37-43, 44-51, 52-56, 57-61. Moreover, the First Amended

 Complaint’s factual allegations have been substantiated by sworn declarations and other evidence and

 establish Defendant’s liability for each of the claims asserted. Accordingly, default judgment pursuant

 to Rule 55 of the Federal Rules of Civil Procedure is appropriately entered against Defendant.
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 7 of 13




          C.      Relief

          Plaintiff requests entry of equitable relief and monetary damages against Defendant for

  trademark infringement in Claim 1. The Court analyzes Plaintiff’s request for relief as to Claim 1

  only, as the judgment for Claims 2, 3, and 4—false designation of origin, common law unfair

  competition, and common law trademark infringement—is limited to entry of the requested equitable

  relief for Claim 1. See generally Mot.

          Injunctive Relief. Pursuant to the Lanham Act, a district court is authorized to issue an
  injunction “according to the principles of equity and upon such terms as the court may deem

  reasonable,” to prevent violations of trademark law. 15 U.S.C. § 1116(a). Indeed, “[i]njunctive relief

  is the remedy of choice for trademark and unfair competition cases, since there is no adequate remedy

  at law for the injury caused by a defendant’s continuing infringement.” Burger King Corp. v. Agad,

  911 F. Supp. 1499, 1509-10 (S.D. Fla. 1995) (alteration in original) (internal quotation marks

  omitted) (quoting Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1180 (9th Cir. 1988)).

  Injunctive relief is available even in the default judgment setting, see, e.g., PetMed Express, 336 F.

  Supp. 2d at 1222-23, because Defendants’ failure to respond or otherwise appear makes it difficult

  for a plaintiff to prevent further infringement absent an injunction. See Jackson v. Sturkie, 255 F.

  Supp. 2d 1096, 1103 (N.D. Cal. 2003) (“[D]efendant’s lack of participation in this litigation has

  given the court no assurance that defendant’s infringing activity will cease. Therefore, plaintiff is

  entitled to permanent injunctive relief.”) (alteration added).

        Permanent injunctive relief is appropriate where a plaintiff demonstrates: (1) it has suffered

  irreparable injury; (2) there is no adequate remedy at law; (3) the balance of hardship favors an

  equitable remedy; and (4) an issuance of an injunction is in the public’s interest. See eBay, Inc. v.
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 8 of 13




  MercExchange, LLC., 547 U.S. 388, 391-92 (2006). Plaintiff has carried its burden on each of the

  four factors.

        Specifically, in trademark cases, “a sufficiently strong showing of likelihood of confusion

 [caused by trademark infringement] may by itself constitute a showing of . . . a substantial threat of

 irreparable harm.” E. Remy Martin & Co., S.A. v. Shaw-Ross Int’l Imports, Inc., 756 F.2d 1525, 1530

 (11th Cir. 1985) (alterations added) (footnote omitted); see also Levi Strauss & Co. v. Sunrise Int’l

 Trading Inc., 51 F.3d 982, 986 (11th Cir. 1995) (“There is no doubt that the continued sale of

 thousands of pairs of counterfeit jeans would damage [the plaintiff’s] business reputation and

 decrease its legitimate sales.”) (alteration added). Plaintiff’s First Amended Complaint and the

 submissions show, the goods produced and sold by Defendant are nearly identical to Plaintiff’s

 genuine products, and consumers viewing Defendant’s counterfeit goods post-sale would actually

 confuse them for Plaintiff’s genuine products. See, e.g., Compl. ¶ 28 (“The net effect of Defendants’

 actions is likely to cause confusion of consumers at the time of initial interest, sale, and in the post-

 sale setting, who will believe all of Defendants’ goods offered for sale in Defendants’ ecommerce

 stores are genuine goods originating from, associated with, and/or approved by Chanel.”).

        Plaintiff has no adequate remedy at law so long as Defendant continues to operate the Subject

 Domain Names and Social Media Accounts because Plaintiff cannot control the quality of what

 appears to be its products in the marketplace. An award of money damages will not cure the injury

 to Plaintiff’s reputation and goodwill if Defendant’s infringing and counterfeiting continue.

 Moreover, Plaintiff faces hardship from loss of sales and its inability to control its reputation in the

 marketplace. By contrast, Defendant faces no hardship if it is prohibited from the infringement of

 Plaintiff’s trademarks. Finally, the public interest supports the issuance of a permanent injunction

 against Defendant to prevent consumers from being misled by Defendant’s products, and potentially
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 9 of 13




 harmed by their inferior quality. See Chanel, Inc. v. besumart.com, 240 F. Supp. 3d 1238, 1291 (S.D.

 Fla. 2016) (“[A]n injunction to enjoin infringing behavior serves the public interest in protecting

 consumers from such behavior.”) (alteration added); see also World Wrestling Entm’t, Inc. v. Thomas,

 No. 12-CIV-21018, 2012 WL 12874190, at *8 (S.D. Fla. Apr. 11, 2012) (considering the potential for

 harm based on exposure to potentially hazardous counterfeit merchandise in analyzing public’s

 interest in an injunction).

          Broad equity powers allow the Court to fashion injunctive relief necessary to stop

  Defendant’s infringing activities. See, e.g., Swann v. Charlotte-Mecklenburg Bd. of Educ., 402 U.S.

  1, 15 (1971) (“Once a right and a violation have been shown, the scope of a district court’s equitable

  powers to remedy past wrongs is broad, for . . . [t]he essence of equity jurisdiction has been the

  power of the Chancellor to do equity and to mould [sic] each decree to the necessities of the particular

  case.” (alterations added; citation and internal quotation marks omitted)); United States v. Bausch &

  Lomb Optical Co., 321 U.S. 707, 724 (1944) (“Equity has power to eradicate the evils of a

  condemned scheme by prohibition of the use of admittedly valid parts of an invalid whole.” (citations

  omitted)). District courts are expressly authorized to order the transfer or surrender of domain names

  in an in rem action against a domain name. See 15 U.S.C. §§ 1125(d)(1)(C), (d)(2). However, courts

  have not limited the remedy to that context. See, e.g., Philip Morris USA, Inc. v. Otamedia Ltd., 331

  F. Supp. 2d 228, 230 n.2 (S.D.N.Y. 2004) (transferring Yesmoke.com domain name to plaintiff

  despite the fact the plaintiff did not own a trademark in the term “Yesmoke” and noting 15 U.S.C.

  section 1125 “neither states nor implies that an in rem action against the domain name constitutes

  the exclusive remedy for a plaintiff aggrieved by trademark violations in cyberspace”); Ford Motor

  Co. v. Cross, 441 F. Supp. 2d 837, 853 (E.D. Mich. 2006) (ordering the defendants to disclose all
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 10 of 13




   other domain registrations held by them and to transfer registration of a particular domain name to

   plaintiff in part under authority of 15 U.S.C. section 1116(a)).

           Defendant has created an Internet-based counterfeiting scheme in which it is profiting from

   its deliberate misappropriation of Plaintiff’s rights. Accordingly, the Court may fashion injunctive

   relief to eliminate the means by which Defendant is conducting its unlawful activities. Ordering the

   cancellation or transfer of the Subject Domain Names to Plaintiff, assigning all rights, title, and

   interest to the Subject Domain Names to Plaintiff, permanently delisting or deindexing the Subject

   Domain Names from any Internet search engine, permanently terminating Defendant’s Social Media

   Accounts, and suspending Defendant’s e-mail addresses, such that these means may no longer be

   used as instrumentalities to further the sale of counterfeit goods, are appropriate remedies to achieve

   this end.

           Statutory Damages.      In a case involving the use of counterfeit marks in connection with

  the sale, offering for sale, or distribution of goods, 15 U.S.C. section 1117(c) provides that a plaintiff

  may elect an award of statutory damages at any time before final judgment is rendered in the sum

  of not less than $1,000.00 nor more than $200,000.00 per counterfeit mark per type of good. See

  15 U.S.C. § 1117(c)(1). In addition, if the Court finds Defendant’s counterfeiting actions were

  willful, it may impose damages above the maximum limit up to $2,000,000.00 per counterfeit mark

  per type of good. See 15 U.S.C. § 1117(c)(2). The Court has wide discretion to determine the

  amount of statutory damages. See PetMed Express, Inc., 336 F. Supp. 2d at 1219 (citations omitted).

  An award of statutory damages is appropriate despite a plaintiff’s inability to prove actual damages

  caused by a defendant’s infringement. See Ford Motor Co., 441 F. Supp. 2d at 852 (citations

  omitted) (“[A] successful plaintiff in a trademark infringement case is entitled to recover enhanced

  statutory damages even where its actual damages are nominal or non-existent.”) (alteration added);

  Playboy Enters., Inc. v. Universal Tel-A-Talk, Inc., No. CIV. A. 96-6961, 1998 WL 767440, at *8
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 11 of 13




  (E.D. Pa. Nov. 3, 1998) (awarding statutory damages where plaintiff failed to prove actual damages

  or profits). The option of a statutory damages remedy in trademark counterfeiting cases is sensible

  given evidence of a defendant’s profits in such cases is frequently almost impossible to ascertain.

  See, e.g., S. Rep. No. 104-177, pt. V § 7, at 10 (1995) (discussing purposes of Lanham Act statutory

  damages); see also PetMed Express, Inc., 336 F. Supp. 2d at 1220 (statutory damages are

  “[e]specially appropriate in default judgment cases due to infringer nondisclosure”) (alteration

  added; citations omitted). This case is no exception.

          Here, the allegations of the First Amended Complaint and the evidence establish the

   Defendant intentionally copied one or more of the Chanel Marks for the purpose of deriving the

   benefit of Plaintiff’s world-famous reputation. Defendant has defaulted on Plaintiff’s allegations

   of willfulness. See Compl. ¶ 32; see also Arista Records, Inc. v. Beker Enters., Inc., 298 F. Supp.

   2d 1310, 1313 (S.D. Fla. 2003) (citation omitted) (finding a court may infer willfulness from the

   defendants’ default); PetMed Express, Inc., 336 F. Supp. 2d at 1217 (stating that upon default, well

   pleaded allegations are taken as true). As such, the Lanham Act permits the Court to award up

   to $2,000,000.00 per infringing mark on each type of good as statutory damages to ensure

   Defendant does not continue its intentional and willful counterfeiting activities.

          The only available evidence demonstrates that Defendant promoted, distributed,

   advertised, offered for sale, and/or sold at least one type of good bearing marks which were

   counterfeits of at least one of the Chanel Marks protected by federal trademark registrations. See

   Compl. ¶¶16, 25-33, 47-51; Diaz Decl. ¶¶ 4, 9-11. Based on the above considerations, Plaintiff has

   asked the Court to award statutory damages in the amount of $1,000,000.00 against Defendant.

   See Mot. 16. The award should be sufficient to deter Defendant and others from continuing to

   counterfeit or otherwise infringe Plaintiff’s trademarks, compensate Plaintiff, and punish
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 12 of 13




   Defendant, all stated goals of 15 U.S.C. section 1117(c). The Court finds that this award of

   statutory damages falls within the permissible range under 15 U.S.C. section 1117(c) and is just.

   See Fendi, S.r.l. v. socjmkfn, No. 18-63101 (S.D. Fla. 2019) [ECF No. 44] (awarding plaintiff

   $1,000,000.00 against each defendant); Louis Vuitton Malletier, S.A. v. 98lvshop.com, No. 18-

   62351 (S.D. Fla. 2019) [ECF No. 26] (awarding plaintiff $1,000,000.00 against each defendant);

   Chanel, Inc. v. 2creplicachanel.com, No. 19-60153 (S.D. Fla. 2019) [ECF Nos. 16 and 17]

   (awarding    plaintiff   $1,000,000.00   against   each   defendant);   Tiffany   (NJ)   LLC   v.

   discountiffany.com, No. 18-62831 (S.D. Fla. 2019) [ECF Nos. 29 and 30] (awarding plaintiff

   $1,000,000.00 against each defendant); Chanel, Inc. v. icheapgrandtrade.ru, No. 17-61179 (S.D.

   Fla. 2017) [ECF Nos. 25 and 26] (awarding plaintiff $2,000,000.00 against defendant); Specialized

   Bicycle Components, Inc. v. bobjerseys.com, No. 14-61806 (S.D. Fla. 2015) [ECF No. 50]

   (awarding plaintiff $2,000,000.00 against each defendant).

                                            CONCLUSION

          For the foregoing reasons, Plaintiff is entitled to the entry of final default judgment.

  Accordingly, it is ORDERED AND ADJUDGED that Plaintiff’s Motion for Entry of Final

  Default Judgment [ECF No. 29] is GRANTED. Default final judgment and a permanent

  injunction shall be entered by separate order.


          DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of October, 2020.




                                                       RODOLFO A. RUIZ II
                                                       UNITED STATES DISTRICT JUDGE
Case 0:19-cv-63141-RAR Document 30 Entered on FLSD Docket 11/02/2020 Page 13 of 13




                                  SCHEDULE “A”
                        DEFENDANT’S SUBJECT DOMAIN NAMES
                           AND SOCIAL MEDIA ACCOUNTS


    Subject Domain Name               Facebook Account User Names
    accentaluxury.com
                                      Apex Boutiques
                                      @apexboutiques
    apexboutiques.com                 AP
    billiontique.com
    cascadeboutique.com               Cascade Boutique
    cascadeboutiques.com              Cascadeboutiques
    coronaboutique.com
    fifiboutiques.com
    ggboutiqq.com
    lacolumba.com
    lavenueluxury.com
    locrater.com                      Crater
    mallorcaboutiques.com
    markleboutique.com                Markle Boutique
                                      Midnight-boutique
    midnightboutique.store            Midnight Boutique
    nayzahboutiques.com
    parisboutiq.com
    pergolaboutique.com
    prestigeboutiqes.com
    rosellaboutique.com
    thefashionglaze.com
    theparisboutique.com
    venaboutique.com
    ViniBoutique.com
    vitobskyboutiques.com             Vitobsky Boutiques

    vivoboutique.com
    allendedeluxe.com                 Caviar Collection
    venoraboutique.com a/k/a Verona
    Boutique
